DETAILED ACTION


Election/Restrictions
Applicant’s election without traverse of Species 2 (claims 1-8 and 14-19) in the reply filed on May 17, 2021 is acknowledged.


Information Disclosure Statement
The references cited within the IDS documents submitted on May 15, 2020 and May 17, 2021 have been considered.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: “200” in figures 2A-2F.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 


Claim Objections
Claims 14-19 are objected to because of the following informalities:  
In claim 14, line 6: change “wafer” to - - batch process carrier - - 
In claim 15, line 2: change “wafer” to - - batch process carrier - - 
In claim 15, line 3: change “wafer” to - - batch process carrier - - 
In claim 16, line 2: change “wafer” to - - batch process carrier - - 
In claim 17, line 2: change “wafer” to - - batch process carrier - - 
In claim 18, line 2: change “wafer” to - - batch process carrier - - 
In claim 19, line 2: change “wafer” to - - batch process carrier - - 
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 8, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2015/0179616 A1, hereinafter referred to as ‘Lin’).
As to claim 1, Lin teaches a method (figures 2a-3i), comprising:
coupling an integrated routing layer to a number of dies (124) to form a number of fan out wafer level semiconductor devices on a fan out wafer to a first width (see figures 2a-2b); 
singulating the fan out wafer level semiconductor devices from the fan out wafer (see figure 2d); 
testing each fan out wafer level semiconductor device for functionality (see figure 2c); and 
coupling a molded routing layer to functional fan out wafer level semiconductor devices, wherein the molded routing layer extends to a second width wider than the first width (see figure 3c). 

As to claim 2, Lin teaches soldering the molded routing layer to functional fan out wafer level semiconductor devices.  See figure 3c, solder balls 138 are used to attach.  
claim 3, Lin teaches encapsulating the functional fan out wafer level semiconductor devices to a width that extends laterally to the same width as the molded routing layer.  See figure 3e.  

As to claim 4, Lin teaches exposing a backside of the die in the functional fan out wafer level semiconductor devices (see figure 3d, wherein the backside of the die (124) is exposed, which follows the coupling step shown in figure 3c).  

As to claim 7, Lin teaches a method (figures 2a-3i), comprising:
coupling an integrated routing layer to a number of dies (124) to form a number of fan out batch process carrier level semiconductor devices on a fan out batch process carrier to a first width (see figures 2a-2b);
singulating the fan out batch process carrier level semiconductor devices from the fan out batch process carrier (see figure 2d); and 
coupling a molded routing layer to one or more of the fan out batch process carrier level semiconductor devices, wherein the molded routing layer extends to a second width wider than the first width (see figure 3c).

As to claim 8, Lin teaches coupling the integrated routing layer to the number of dies to form the number of fan out batch process carrier level semiconductor devices includes coupling an integrated routing layer to a number of dies to form a number of fan out wafer level semiconductor devices.  See figures 2a, 2b, and 3c).
claim 14, Lin teaches a method (figures 2a-3i), comprising: 
coupling an integrated routing layer to a number of dies (124) to form a number of fan out batch process carrier level semiconductor devices on a fan out batch process carrier to a first width (see figures 2a-2b); 
singulating the fan out batch process carrier level semiconductor devices from the fan out batch process carrier (see figure 2d); 
testing each fan out batch process carrier level semiconductor device for functionality (see figure 2c); and 
coupling a molded routing layer to functional fan out batch process carrier level semiconductor devices, wherein the molded routing layer extends to a second width wider than the first width (see figure 3c).

As to claim 15, Lin teaches soldering the molded routing layer to functional fan out batch process carrier level semiconductor devices.  See figure 3c, solder balls 138 are used to attach.

As to claim 16, Lin teaches encapsulating the functional fan out batch process carrier level semiconductor devices to a width that extends laterally to the same width as the molded routing layer.  See figure 3e.

As to claim 17, Lin teaches exposing a backside of the die in the functional fan out batch process carrier level semiconductor devices (see figure 3d, wherein the .  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claims 1 and 14 above, and further in view of Lin et al. (US 2012/0187568 A1, hereinafter referred to as ‘Lin-2012’).
As to claims 5, 6, 18, and 19, Lin does not teach grinding a backside of the die, or a further etching of the backside of the die.  However, Lin-2012 does a related packaging process of packaging fan-out semiconductor devices (see e.g. figures 3a-5u).  The process as taught by Lin-2012 includes process steps of grinding and etching the backside of die.  See e.g. figures 5h-5j and paragraphs 0061-0063.
It would have been obvious to a person of ordinary skill in the art, at the time of filing of the invention, to modify the teachings of Lin with that the process steps of grinding and etching as taught by Lin-2012, so as to decrease package thickness of the completed device (which is a known benefit of back grinding), expose additional and etching), and/or to clean the surface before further packaging steps (which is a known benefit of etching).


Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.



				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.
/SCOTT B GEYER/           Primary Examiner, Art Unit 2812